Welcome to the Official Site of the Illinois Courts


 















 

  
  Your browser does not support script
  

Loading























Quick Links

   Chief Justice Rita B. Garman - Supreme Court 2017 Senate Budget Testimony
         Results of 2015 Circuit Court User Survey
	   
	   Chief Justice Rita B. Garman - Supreme Court 2016 Budget Testimony

	   
	   Chief Justice Rita B. Garman - Video to Illinois Problem-Solving Courts
Supreme Court

Opinions
Docket
Anticipated Opinions
Orders and Announcements
Leave to Appeal Dispositions
Rules
 Oral Argument Calendars
Oral Argument Audio & Video
Judicial Events
Special Matters Before the Court
Supreme Court Electronic Filing Service
Extended Media Coverage
Annual Report of the Illinois Courts
E-Pay Law License Fee (IL State Treasurer's site) 

Appellate Court

Opinions
Rule 23 Orders
Oral Argument Calendars
Oral Argument Audio

Circuit Court

Chief Judges & Administrative Staff
Judges & Associate Judges
Associate Judge 2015 Reappointment Forms


		Employment Opportunities
Legal Community

Supreme Court Rules Committee Public Hearings
Illinois Pattern Jury Instructions-Civil - 700.12G & 700.12VG revised August 2016 
Illinois Pattern Jury Instructions-Criminal - 24-25.02 & 24-25.02A  approved July 29, 2016 
Bar Admission Ceremonies 
Illinois Code of Judicial Conduct
Illinois Rules of Evidence
Illinois Rules of Professional Conduct of 2010 
Illinois Supreme Court Historic Preservation Commission (IL Supreme Court Historic Preservation Comm'n site)
Minimum Continuing Legal Education Board (MCLE site)
Commission on Professionalism  (IL Supreme Court Comm'n on Professionalism site)
Attorney Registration and  Discplinary Commission  (ARDC site)
Rules of Procedure for the Board of Admissions to the Bar and the Committees on Character and Fitness (IL  Board of Admissions to the Bar site)
Bar Exam &  Admission (IL  Board of Admissions to the Bar site)
Resolution Systems Institute  (RSI site) 
Pro Bono Attorney Information (IL Pro Bono site) 
Standard Interrogatories (IL State Bar Ass'n site) 
Lawyers' Assistance Program (Lawyers' Assistance site)  
Lawyers Trust Fund (Lawyers Trust Fund of IL  site) 
List Services Available 
 

Latest News




Chief Justice Rita B. Garman  
welcomes you to the
Illinois Courts Website
(Video Message)







Illinois & U.S. Judiciaries







Illinois Court System
United States Websites 


 


  Judicial Links & Research (external websites) 


Illinois Circuit Courts
Bar & Miscellaneous Associations
Law Schools in Illinois
State of Illinois Websites
U.S. Government Websites
State University Websites
Legal Research
Illinois Amber Alert 
National Center for Missing & Exploited Children


Notifications and Services



  Illinois Courts Twitter Feed: 
  
List Mail Services Page: 
 Translate this page into    


Make the Illinois Courts your homepage
 


E-Business Online Services




Electronic 
        Filing




 

Plead & Pay
	   Your Traffic Ticket 





Access to Justice





Standardized Court Forms
 Language Access Program
Court Interpreter Certification




Resources for Self-Represented Litigants
Resources for Attorneys
Other Language Resources










Citizen Self-Help


Supreme Court Policy on Access for Persons with Disabilities (Supreme Court only) 
Petit Juror Handbook
Grand Juror Handbook
Consumers' Guide to Legal Help (American Bar Ass'n site) 
Find 
           an Illinois Attorney (IL State Bar Ass'n site)
Guide for Appeals to the Illinois  Appellate Court for Self-Represented Litigants
Illinois 
           Child Support Information (IL Department of Healthcare & Family Services  site)
Has my 
           Attorney been disciplined? (ARDC Site)
Can't Afford a Lawyer? (IL Legal Aid site) 
Becoming a Legal  Adult (IL State Bar Ass'n  site)
 Child Neglect or Abuse Court Proceedings (IL State Bar Ass'n site)
Laws Protecting Military Personnel  (IL State Bar Ass'n  site)  


Education


The Third Branch - A Chronicle of the Illinois Supreme Court
Judicial Education
Student Learning Center
About the Courts in Illinois
Judicial Speakers Bureau
How Cases Proceed Thru the Courts
How the Courts are Funded
U.S. Constitution (IL General Assembly site)  
Illinois Constitution (IL General Assembly site) 
Understanding the Illinois Constitution (IL State Bar Ass'n site)
Law Day Information (IL State Bar Ass'n site) 
Mock Trial Resources for Teachers (ILState Bar Association site)
 
  





State of Illinois |
Privacy Notice | Endorsement Notice | Webmaster












  










Your browser does not support script